DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2016/0151046 A1.


Response to Amendment
The amendment filed on 11/17/2021 has been entered:
Claim 1, 3 – 10 remain pending in the application;
Claim 11 is cancelled.

Applicant’s amendments to claim overcome each and every 112(d) claim rejection as set forth in the Non-Final Office Action mailed on 08/17/2021. The corresponding 112(d) claim rejection is withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1, 3 – 11 under 35 U.S.C. 102  and 35 U.S.C. 103 have been fully considered but they are not persuasive.

Regarding the 102 rejection of Independent claim 1, applicant submitted on p.5 – 9 that “Lee fails to disclose directly, implicitly, or inherently, the following limitations recited in independent claim 1: "calculating, at each fictitious focal point Pk, a spatial coherence parameter in a plurality of alignment directions of said set of transducers, using a measure of spatial coherence between said coherent signals" (emphasis added)”; “Lee makes no mention of "spatial coherence" or a "spatial coherence parameter”; “While Papadacci 2013 discloses "a coherence factor" that is "a simple parameter that represents the degree of coherence," Applicants respectfully note that Papadacci 2013 is not prior art against the pending application. See Papadacci 2013, Section Backscattering Tensor Imaging (BTI), p. 1210. In particular, the Examiner admits that Papadacci 2013 was published on July 25, 2013, which is after the pending application's priority date of July 19, 2013”; “Applicants respectfully note that "spatial coherency" and the "coherency factor" in Papadacci 2013 are only described with respect to ultrasonic backscatter tensor imaging (BTI) and not shear wave imaging” and “Even assuming arguendo that "spatial coherency" is an inherent property of the teachings in Lee, calculating a spatial coherence parameter and using the spatial coherence parameter to determine "the presence and orientation of fibers" as recited in independent claim 1 is certainly beyond an inherent property of any teaching in Lee.”
Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First, Lee does explicitly disclose the estimation of “shear wave speed” at each focal position and the generation of a velocity map across the entire myocardial wall 
Second, the publication date of Papadacci does not need to be before the effective filing date of the present application (07/19/2013). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003). See MPEP 2112 II. In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). See MPEP 2124. 
Third, Papadacci explicitly disclose that "The shear wave speed variation with the probe angle was found to follow the coherence variation." (see Papadacci; Page 1208). More specifically, in Page 1210, the “shear wave speed” is used to validate the calculated coherence parameter, which means shear wave speed is a direct representation of coherence parameter. Since both coherence parameter and shear wave speed are caused by same tissue mechanical property when measured by ultrasound wave, they are directly linked to each other as natural phenomena of any tissue object. Thus, the using of “shear wave speed” to determine the fiber orientation as disclosed in Lee has the inherency of coherence parameter, because both shear wave speed and coherence parameter are directly representing each other in the art as natural phenomena.


Regarding the 102 rejection of Independent claim 10, applicant’s arguments submitted on p.9 rely exclusively on similar supposed deficiencies as the rejection of claim 1. Applicant’s arguments have been fully considered but they are not persuasive for the same reasons detailed above.

Regarding the 102/103 rejections of corresponding dependent claims, applicant’s arguments submitted on p.9 – 10 rely exclusively on supposed deficiencies with the rejection of parent claim 1 and 10. These arguments have been fully considered but they are not persuasive for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.5 – 10 have been fully considered but the arguments are not persuasive. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 6 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Mapping Myocardial Fiber Orientation Using Echocardiography-Based Shear Wave Imaging; published on 10/19/2011) (hereinafter "Lee"), in evidence of Papadacci et al. (Towards backscatter tensor imaging (BTI): Analysis of the spatial coherence of ultrasonic speckle in anisotropic soft tissues; published on 07/23/2013) (hereinafter "Papadacci").

Regarding claim 1, Lee discloses a method for mapping fibrous media ("… which is an echocardiography-based, noninvasive, real-time, and easy-to-use technique, to map myofiber orientation." Page 554, Abstract), comprising:
a measurement step ("Shear wave imaging achieves …" Page 556) during which a set of transducers ("A programmable prototype ultrasound system equipped with a conventional linear array probe …" Page 556) emits, in a field of view of a medium comprising fibers, a plurality of unfocused incident ultrasonic waves having different wavefronts ("… such ultrafast frame rates by transmitting acoustic plane waves …  In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles ..." Page 556), wherein the set of transducers is a two-dimensional transducer array ("A programmable prototype ultrasound system equipped 
a step of synthesizing coherent data to determine coherent signals from said sets of captured signals ("For each shear wave event, the shear wave tracking procedure could be summarized in the following steps." Page 556), and for a number M of fictitious focal points Pk in the field of view ("First, at each depth of interest {1–1.5mm}, a spatio-temporal {i.e.,travel distance versus time} imaging of the shear wave propagation [Fig. 3{b}] was obtained from the tissue velocity maps [Fig. 3{a}]." Page 556), wherein the 
a step of mapping fibers of the medium ("Fig. 3{c} shows the angle dependence of the shear wave speed across the myocardial wall. Recall that maximum shear wave speed occurs when the shear wave propagates along the fibers …" Page 558) comprising calculating, at each fictitious focal point Pk, a spatial coherence parameter in a plurality of alignment directions of said set of transducers, using a measure of spatial coherence between said coherent signals ("At each depth, consequently, we searched for maximum shear wave speed [ in Fig. 3{c} and {d}] …" Page 558; spatial coherence is the inherent physical property of shear wave velocity, see detail in cited evidence Papadacci), and
wherein mapping the fibers of the medium is based on determining the presence and orientation of fibers at each fictitious focal point Pk using the spatial coherence parameter ("... and the probe angle which exhibited the maximum speed was defined to be the fiber angle …" Page 558; spatial coherence is the inherent physical property of shear wave velocity, see detail in cited evidence Papadacci).
In addition, Papadacci further provide evidence that the spatial coherence is the inherent physical property of shear wave velocity ("The shear wave speed variation with the probe angle was found to follow the coherence variation." Page 1208, Abstract; the 

Regarding claim 3, Lee in evidence of Papadacci discloses all claim limitations, as applied in claim 1, and Lee further discloses wherein, the spatial coherence parameter is an integral of functions of spatial coherence between the coherent signals (Page 556 equation 2 and Page 557 equation 4; the velocity is based on integral of correlation which is equivalent to the calculation of coherence factor in the art) and the direction of the fibers at each fictitious focal point Pk is determined as being a direction which maximizes said integral ("... and the probe angle which exhibited the maximum speed was defined to be the fiber angle …" Page 558; spatial coherence is the inherent physical property of shear wave velocity, see detail in cited evidence Papadacci).

Regarding claim 4, Lee in evidence of Papadacci discloses all claim limitations, as applied in claim 1, and Lee further discloses wherein the plurality of unfocused incident ultrasonic waves are plane waves having different propagation directions ("In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles ..." Page 556).

Regarding claim 6, Lee in evidence of Papadacci discloses all claim limitations, as applied in claim 1, and Lee further discloses wherein an image of the fibers detected in the medium is displayed ("Fig. 3. Example of both the shear wave imaging and the fiber angle estimation strategies. {a} Shear wave imaging of the mid-anterior wall region 

Regarding claim 7, Lee in evidence of Papadacci discloses all claim limitations, as applied in claim 6, and Lee further discloses wherein an ultrasound image of the field of view is determined and this ultrasound image is displayed with a superimposed image of the fibers ("Fig. 3. Example of both the shear wave imaging and the fiber angle estimation strategies. {a} Shear wave imaging of the mid-anterior wall region in a porcine left ventricle at one probe angle." Page 557, Fig.3).

Regarding claim 8, Lee in evidence of Papadacci discloses all claim limitations, as applied in claim 7, and Lee further discloses wherein the ultrasound image is determined by beamforming the coherent signals determined in the step of synthesizing coherent data ("In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles . Coherent-compounded images of the shear waves were formed by averaging three consecutive ultrasonic plane wave images." Page 556).

Regarding claim 9, Lee in evidence of Papadacci discloses all claim limitations, as applied in claim 1, and Lee further discloses wherein the medium to be imaged is animal tissue ("Five excised porcine hearts were studied …" Page 555; "In Vivo Ovine Heart: Three sheep … were anesthetized …" Page 555).


a set of transducers arranged in a two-dimensional transducer array ("... with a conventional linear array probe …" Page 556; " Should a 2-D ultrasound imaging array be available for the SWI technique, 2-D fiber orientation may be reconstructed with SWI with acquisition time favorable for in vivo settings." Page 561) and control and processing means ("A programmable prototype ultrasound system …" Page 556) configured for:
causing the set of transducers ("A programmable prototype ultrasound system equipped with a conventional linear array probe …" Page 556) to emit, in a field of view of a medium comprising fibers, a plurality of unfocused incident ultrasonic waves having different wavefronts ("… such ultrafast frame rates by transmitting acoustic plane waves …  In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles ..." Page 556), wherein said plurality of unfocused incident ultrasonic waves propagate in the field of view ("In this study, shear waves were imaged by alternately steering ultrasonic plane waves at three different angles ..." Page 556; plane waves are equivalent to unfocused wave), and causing the set of transducers to capture said plurality of unfocused incident ultrasonic waves reverberated by the medium to produce sets of captured signals ("Shear wave amplitude {i.e., tissue velocity} was estimated using a standard speckle tracking method. Shear waves could be easily visualized [Fig. 3{a}] and analyzed from the 
determining coherent signals from said sets of captured signals ("For each shear wave event, the shear wave tracking procedure could be summarized in the following steps." Page 556), and for a number M of fictitious focal points Pk in the field of view ("First, at each depth of interest {1–1.5mm}, a spatio-temporal {i.e.,travel distance versus time} imaging of the shear wave propagation [Fig. 3{b}] was obtained from the tissue velocity maps [Fig. 3{a}]." Page 556), wherein the coherent signals correspond to signals that would have been received by the set of transducers if a wave focused at a fictitious focal point Pk had been emitted by said set of transducers ("Third, the shear wave speed was therefore estimated across the entire myocardial wall at each probe angle. The shear wave speed as a function of both myocardial wall thickness and the probe angle was mapped, as shown in Fig. 3{c}." Page 557),
calculating, at each fictitious focal point Pk, a spatial coherence parameter in a plurality of alignment directions of said set of transducers using a measure of spatial coherence between said coherent signals ("At each depth, consequently, we searched for maximum shear wave speed [ in Fig. 3{c} and {d}] …" Page 558; spatial coherence is the inherent physical property of shear wave velocity, see detail in cited evidence Papadacci), and
determining the presence and orientation of fibers at each fictitious focal point Pk using the spatial coherence parameter ("... and the probe angle which exhibited the maximum speed was defined to be the fiber angle …" Page 558; spatial coherence is 
In addition, Papadacci further provide evidence that the spatial coherence is the inherent physical property of shear wave velocity ("The shear wave speed variation with the probe angle was found to follow the coherence variation." Page 1208, Abstract; the relationship between the shear wave speed and the coherence variation is the physical property and natural phenomena of any object interacting with ultrasound waves).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in evidence of Papadacci, as applied in claim 1, and further in view of Papadacci et al. (Shear Wave Imaging of the heart using a cardiac phased array with coherent spatial compound; published on 10/10/2012) (hereinafter "Papadacc2012").

Regarding claim 5, Lee in evidence of Papadacci teaches all claim limitations, as applied in claim 1, except wherein the plurality of unfocused incident ultrasonic waves are divergent waves.
However, in the same field of endeavor, Papadacci2012 teaches wherein the plurality of unfocused incident ultrasonic waves are divergent waves ("The concept of coherent Compound with diverging waves is illustrated in Fig. 1.  A chosen number of Diverging Waves defined by their virtual source {Red Cross} are sent independently with a phased array probe directly in contact with the region of interest …" Page 2024).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coherent compounding technique as taught by Lee with the coherent compound as taught by Papadacci2012. Doing so .
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793